Case: 20-10100      Document: 00515981601         Page: 1    Date Filed: 08/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 17, 2021
                                  No. 20-10100                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Wayne Joseph Chang,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:18-CR-588-2


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Wayne Joseph Chang has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Chang has filed a response. Among other things, he argues that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10100     Document: 00515981601           Page: 2   Date Filed: 08/17/2021




                                    No. 20-10100


   he received ineffective assistance of counsel in connection with his decision
   to plead guilty and his sentencing. The record is not sufficiently developed
   to allow us to make a fair evaluation of these claims; we therefore decline to
   consider them without prejudice to collateral review. See United States v.
   Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Chang’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. To the extent
   Chang moves for the appointment of substitute counsel, the motion is
   DENIED. See United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2